      Case 6:18-cr-00002-LGW-CLR Document 14-1 Filed 06/14/19 Page 1 of 1

                                                                                   • i   ■ ^ i   I.'   k

                                                                                                 Civ
                        UNITED STATES DISTRICT COURT                                 fR PH I: I
                       SOUTHERN DISTRICT OF GEORGIA
              SAVANNAH DIVISION and STATESBORO DIVISION .


IN RE;

                                              Case Nos.:
LEAVE OF ABSENCE REQUEST                                   CK'J 19-036, C. Ruger
TARA M.LYONS                                               CR618-002, A. Goodman
July 9, 2019 through July 15, 2019                      ✓CR618-012, D, Taylor




                                        ORDER


         Upon consideration of the Motion for Leave of Absence filed by the United

 States of America in the above-cited cases on behalf of Assistant United States

 Attorney Tara M. Lyons for the dates of July 9, 2019 through July 15, 2019 for vacation

 out ofstate; same is hereby GRANTED.

         This /^■H day of ^                          , 2019.


                                     CHRISTOPHI
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
